DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-10 and 12-20 are objected to because of the following informalities:  
Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See MPEP § 608.01(m). Appropriate correction is required.

Claims 12 is objected to because of the following informalities:  Claim 12 indicates that it depends on claim 8. Appears to be mistake, where claim 12 should depend on claim 11. Just how claim 2 depend on claim 1.  A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n). Appropriate correction is required.

Claims 1-20 are objected to because of the following informalities:  
After every number it should be a period and not a colon. For example, “1:” should be “1.”. Appropriate correction is required.

Claims 1 and 14 are objected to because of the following informalities:  
After the word comprising should be colon and not a semicolon. For example, “comprising;” should be “comprising:”. Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Correction of the following is required: the specification fails to provide proper antecedent basis for the claimed subject matter “said first comparison algorithm consisting essentially of functions performed by a consent cloud” in claims 6, 10, 16 and 20. The specification in paragraph [0018] recites “a data input device 2001 in communication with a cloud distributed ledger with cloud access protocols 300”. Nowhere in the specification discloses the comparison algorithm consisting essentially of functions performed by a consent cloud. There is no support of how a consent cloud is performing the algorithm. There is no support of a function of an algorithm nor how the functions are being performed from the algorithm.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode cont1-20emplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The claims 1 and 11 recites “where said physical medium is in communication with a first distributed ledger…”. The specification in paragraph [0016] indicates that the data input device communicates with a cloud access protocol including database that further connects to the distributed ledgers, the specification does not disclose that the physical medium communicates with the distributed ledger. There is no support that physical medium has communication with the distributed ledger. No support that a physical or a tangible form communicates with the distributed ledger. Please see MPEP 2163.03 (V). 

The claims 6, 10, 16, and 20 recite “said first comparison algorithm consisting essentially of functions performed by a consent cloud for blockchains”. The specification paragraph [0018] recites “a data input device 2001 in communication with a cloud distributed ledger with cloud access protocols 300”. The specification does not disclose “said first comparison algorithm consisting essentially of functions performed by a consent cloud for blockchains”, The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to “a consent cloud” that perform any particular functions. There is no support of how a consent cloud is performing the algorithm. Especially that the algorithm consisting essentially of functions. There is no support of a function of an algorithm nor how the functions are being 

Claims 2-5, 6-9, 12-15, and 17-20 fall together accordingly as they do not cure the deficiencies of the independent claims 1 and 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 11 recite “where said physical medium is in communication with a first distributed ledger”.  It is unclear how the physical medium(“printed manner” or “barcode”) can communicate with the distributed ledger. The specification paragraph [0016] recites “physical medium having a first unique identifier and a second unique identifier stored within; where automatic data capture is performed; further, a data input device 2000 in communication with a cloud access protocol including database 4002, further connected to a first comparison algorithm operating on a data system 4000, further connected to a plurality of distributed ledgers 6000”. The 

Claims 2-10 recites the limitation " method…" in lines 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 in lines 4-5 recites “…said distributed ledger operatively connected with a first comparison algorithm providing the following steps”. The boundaries of the functional language are unclear because the claim does not provide a discernable boundary on what performs the function. The recited function does not follow from the structure recited in the claim, i.e., distributed ledger or first comparison algorithm, so it is unclear whether the function requires some other structure or is simply a result of operating the distributed ledger or performing the comparison algorithm in a certain manner. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. Please see MPEP 2173.02 (I).

Claims 12-20 recites the limitation "system…" in lines 1.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2 and 11 recites the limitation "said mathematical coupling" in line 22.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Regarding claim 11, does not fall within at least one of the four categories of patent eligible subject matter because claim 11 recites “A system for providing authentication for digitally stored data records comprising a physical storage medium”. A physical storage medium appears to store a barcode as shown in fig. 2 and in paragraph [0029]. Applicant’s specification paragraph [0029] provide some examples. However,  The specification does not limit the interpretation of these components as hardware embodiments. Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. See MPEP 2106.(I). The claim steps are directed to the “algorithm”, as there is not non-transitory computer readable medium to perform the algorithm. Thus, the claims scope as a whole under BRI encompasses as being  directed to software per se.
 Claims 12-20 falls together accordingly since they do not cure the deficiencies in claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US 20190372769, hereinafter Fisher) in view of Mathieson et al. (US 20200065802, hereinafter Mathieson).

Re. claim 1, Fisher discloses a method for providing for providing physical authentication for digitally stored data records comprising; 
a physical medium having a first unique identifier and a second unique identifier stored within (Fisher discloses generate a QR code based on the UID and associated data (as indicated in [0034] different identifiers) [0035]); 
where said physical medium is in communication with a first distributed ledger having said first unique identifier associated with said second unique identifier stored within (Fisher discloses a UID can be extracted from the visual information and used to validate the document on a respective distributed ledger [0043]. A distributed ledger can store UID and various additional features [0031]); 
(Fisher discloses the document is validated by verifying that the extracted document identification exists on an appropriate distributed ledger. document identification validator and data retrieval process 308, may interface with the appropriate distributed ledger to query the ledger for the extracted document identification [0059]. Document identification is retrieved from the distributed ledger [0060]. Document identification validator performing a look may perform a lookup action for the UID and/or document identification on distributed ledger. Returns the verification that the document id has been registers by the UID and document identification [0055]),
determination that received first unique identifier coupled with said unique identifier is equal to stored first unique identifier associated with said second unique identifier (Fisher discloses document identification validator performing a look may perform a lookup action for the UID and/or document identification on distributed ledger. Returns the verification that the document id has been registers by the UID and document identification [0055] (by verifying the id are interpreted as equal)).
Although Fisher would teach storing data in the distributed ledger, Fisher does not explicitly teach but Mathieson teaches where said distributed ledger is operatively connected with a first comparison algorithm providing the following steps (Mathieson teaches the algorithm are recorded to a distributed ledger with the digital asset [0010]. The specified algorithm may 11 process the input data 15 to determine a further attribute for association with the digital asset 3. In one example, this further attribute is the eligibility of the digital asset 3 based on eligibility criteria as defined by the specified algorithm 11, whereby eligibility is determined in conjunction with the input data 15 as input parameters [0143]); 
receiving said first unique identifier coupled with said second unique identifier, further associated with at least one first additional data element comprising physical attribute information to be stored (Mathieson teaches unique identifier, universal tagging and proprietary data/derived tagging (multiple property data/derived tagging interpreted as first, second and third data element) [0145]. Proprietary reference data can include any data that is proprietary to a certain network participant [0183]. Derived tagging can be computed from proprietary, market-wide, and/or other data [0184] Figs. 6 and 7), 
storage of said first additional data element in association with said first unique identifier coupled with said second unique identifier within said distributed ledger (Mathieson teaches the asset tags 13 can be stored within a smart contract or series of smart contracts [0121]. Smart contract running on distributed leger technology [0011] Figs. 6 and 7).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Fisher to include here said distributed ledger is operatively connected with a first comparison algorithm providing the following steps, receiving said first unique identifier coupled with said second unique identifier, further associated with at least one first additional data element comprising physical attribute information to be stored, storage of said first additional data element in association with said first unique identifier coupled with said second unique identifier within said distributed ledger as disclosed by Mathieson. One of ordinary skill in the art would have been motivated for the purpose of classify and/or apply specific proprietary attributes to digital assets and maintaining privacy of information (Mathieson [0004] and [0005]).

Re. claim 3, the combination of Fisher-Mathieson teach the method of claim 1, where said distributed ledger comprising at least one blockchain of linked records (Fisher discloses blockchain includes sequential blocks [0051]).

Re. claim 4, the combination of Fisher-Mathieson teach the method of claim 1, where said physical storage medium is a component of an automatic identification and data capture technology (Fisher discloses the generated QR code can be inserted directly into the document in a visually recognizable form and a QR code reader may be used to read the QR code and extract the data used to generate the QR code [0035]); further with cryptographic encoding at time of transmission (Fisher teaches a QR code may point to a location or a “code container” where such metadata can be accessed. Further, access to the metadata may be controlled by a cryptographic key and/or via privacy-enhancing technologies (e.g., asynchronous encryption, identity ledger interfaces, etc.) [0038]. The parties may then digitally sign the document by storing the signature (e.g., a public key) on a distributed ledger in association with the document [0039]).

Re. claim 5, the combination of Fisher-Mathieson teach method of claim 1, where receiving is performed, at least partially, through inductive coupling with said physical storage medium (Fisher discloses the generated QR code can be inserted directly into the document in a visually recognizable form and a QR code reader may be used to read the QR code and extract the data used to generate the QR code, including the document UID [0035] (The QR code gives out the information)).

Re. claim 11, Fisher discloses a system for providing for providing physical authentication for digitally stored data records comprising; 
a physical storage medium having a first unique identifier and a second unique identifier stored within (Fisher discloses generate a QR code based on the UID and associated data (as indicated in [0034] different identifiers) [0035]); 
where said physical storage medium is in communication with a first distributed ledger having said first unique identifier associated with said second unique identifier stored within (Fisher discloses a UID can be extracted from the visual information and used to validate the document on a respective distributed ledger [0043]. A distributed ledger can store UID and various additional features [0031]); 
comparison to said first unique identifier associated with said second unique identifier stored within said distributed ledger (Fisher discloses the document is validated by verifying that the extracted document identification exists on an appropriate distributed ledger. document identification validator and data retrieval process 308, may interface with the appropriate distributed ledger to query the ledger for the extracted document identification [0059]. Document identification is retrieved from the distributed ledger [0060]. Document identification validator performing a look may perform a lookup action for the UID and/or document identification on distributed ledger. Returns the verification that the document id has been registers by the UID and document identification [0055]),
determination that received first unique identifier coupled with said unique identifier is equal to stored first unique identifier associated with said second unique identifier (Fisher discloses document identification validator performing a look may perform a lookup action for the UID and/or document identification on distributed ledger. Returns the verification that the document id has been registers by the UID and document identification [0055] (by verifying the id are interpreted as equal)).
Although Fisher would teach storing data in the distributed ledger, Fisher does not explicitly teach but Mathieson teaches where said distributed ledger is operatively connected with a first comparison algorithm providing the following steps (Mathieson teaches the algorithm are recorded to a distributed ledger with the digital asset [0010]. The specified algorithm may 11 process the input data 15 to determine a further attribute for association with the digital asset 3. In one example, this further attribute is the eligibility of the digital asset 3 based on eligibility criteria as defined by the specified algorithm 11, whereby eligibility is determined in conjunction with the input data 15 as input parameters [0143]); 
receiving said first unique identifier coupled with said second unique identifier, further associated with at least one first additional data element comprising physical attribute information to be stored (Mathieson teaches unique identifier, universal tagging and proprietary data/derived tagging (multiple property data/derived tagging interpreted as first, second and third data element) [0145]. Proprietary reference data can include any data that is proprietary to a certain network participant [0183]. Derived tagging can be computed from proprietary, market-wide, and/or other data [0184] Figs. 6 and 7), 
storage of said first additional data element in association with said first unique identifier coupled with said second unique identifier within said distributed ledger (Mathieson teaches the asset tags 13 can be stored within a smart contract or series of smart contracts [0121]. Smart contract running on distributed leger technology [0011] Figs. 6 and 7).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Fisher to include here said distributed ledger is operatively connected with a first comparison algorithm providing the following steps, receiving said first unique identifier coupled with said second unique identifier, further associated with at least one first additional data element comprising physical attribute information to be stored, storage of said first additional data element in association with said first unique identifier coupled with said second unique identifier within said distributed ledger as disclosed by Mathieson. One of ordinary skill in the art would have been motivated for the purpose of classify and/or apply specific proprietary attributes to digital assets and maintaining privacy of information (Mathieson [0004] and [0005]).

Re. claim 13, rejection of claim 11 is included and claim 13 is rejected with the same rationale as applied against claim 3 above. 

Re. claim 14, rejection of claim 11 is included and claim 14 is rejected with the same rationale as applied against claim 4 above. 

Re. claim 15, rejection of claim 11 is included and claim 15 is rejected with the same rationale as applied against claim 5 above. 

Claims 2, 7-9, 12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US 20190372769, hereinafter Fisher) in view of Mathieson et al. (US 20200065802, hereinafter Mathieson) and in further view of Pangurangan et al. (US 20190268141, hereinafter Pangurangan).

Re. claim 2. the combination of Fisher-Mathieson teach the method of claim 1, further providing authentication to at least a second additional data element comprising physical attribute information to be stored following the steps:
comparison to said first unique identifier associated with second unique identifier stored within said distributed ledger (Fisher discloses the document is validated by verifying that the extracted document identification exists on an appropriate distributed ledger. document identification validator and data retrieval process 308, may interface with the appropriate distributed ledger to query the ledger for the extracted document identification [0059]. Document identification is retrieved from the distributed ledger [0060]. Document identification validator performing a look may perform a lookup action for the UID and/or document identification on distributed ledger. Returns the verification that the document id has been registers by the UID and document identification [0055]),
determination that received first unique identifier coupled with said second unique identifier is equal to stored first unique identifier associated with said second unique identifier (Fisher discloses document identification validator performing a look may perform a lookup action for the UID and/or document identification on distributed ledger. Returns the verification that the document id has been registers by the UID and document identification [0055] (by verifying the id are interpreted as equal)). 
Although Fisher would teach storing data in the distributed ledger, Fisher does not explicitly teach but Mathieson teaches receiving said first unique identifier associated with at least one second additional data element (Mathieson teaches unique identifier, universal tagging and proprietary data/derived tagging (property data/derived tagging interpreted as data element) [0145]. Proprietary reference data can include any data that is proprietary to a certain network participant [0183]. Derived tagging can be computed from proprietary, market-wide, and/or other data [0184] Figs. 6 and 7),
Storage of said first unique identifier in association with said second additional data element within said distributed ledger (Mathieson teaches unique identifier, universal tagging and proprietary data/derived tagging (property data/derived tagging interpreted as data element) [0145]. Proprietary reference data can include any data that is proprietary to a certain network participant [0183]. Derived tagging can be computed from proprietary, market-wide, and/or other data [0184] Figs. 6 and 7),
Receiving said first unique identifier couple with second unique identifier, further associated with at least a third additional data element (Mathieson teaches unique identifier, universal tagging and proprietary data/derived tagging (multiple property data/derived tagging interpreted as first, second and third data element) [0145]. Proprietary reference data can include any data that is proprietary to a certain network participant [0183]. Derived tagging can be computed from proprietary, market-wide, and/or other data [0184] Figs. 6 and 7).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Fisher to include receiving said first unique identifier associated with at least one second additional data element; Storage of said first unique identifier in association with said second additional data element within said distributed ledger; Receiving said first unique identifier couple with second unique identifier, further associated with at least a third additional data element as disclosed by Mathieson. One of ordinary skill in the art would have been motivated for the purpose of classify and/or apply specific proprietary attributes to digital assets and maintaining privacy of information (Mathieson [0004] and [0005]).
Although the combination of Fisher-Mathieson would teach multiple data element, the combination of Fisher-Mathieson do not explicitly teach but Pangurangan comparison of third additional (Pangurangan teaches verifying blocks of the blockchain [0043]),
Determination of mathematical association of said second additional data element to said third additional data element (Pangurangan teaches blockchain algorithm performs the proof-of-work validate blocks received by others [0043]).
Storage of said mathematical coupling within said distributed ledger (Pangurangan teaches storing one block of the blockchain with the blockchain algorithm [0008]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Fisher-Mathieson to include comparison of third additional data element with second additional data element; Determination of mathematical association of said second additional data element to said third additional data element; Storage of said mathematical coupling within said distributed ledger as disclosed by Pangurangan. One of ordinary skill in the art would have been motivated for the purpose of accessing to persistent data storage in blockchain (Pangurangan [0038]).

Re. claim 7, the combination of Fisher-Mathieson- Pangurangan teach the method of claim 2, where said distributed ledger comprising at least one blockchain of linked records (Fisher discloses blockchain includes sequential blocks [0051]).

Re. claim 8, the combination of Fisher-Mathieson teach the method of claim 2, where said physical storage medium is a component of an automatic identification and data capture technology (Fisher discloses the generated QR code can be inserted directly into the document in a visually recognizable form and a QR code reader may be used to read the QR code and extract the data used to generate the QR code [0035]); further with cryptographic encoding at time of transmission (Fisher teaches a QR code may point to a location or a “code container” where such metadata can be accessed. Further, access to the metadata may be controlled by a cryptographic key and/or via privacy-enhancing technologies (e.g., asynchronous encryption, identity ledger interfaces, etc.) [0038]. The parties may then digitally sign the document by storing the signature (e.g., a public key) on a distributed ledger in association with the document [0039]).

Re. claim 9, the combination of Fisher-Mathieson teach method of claim 2, where receiving is performed, at least partially, through inductive coupling with said physical storage medium (Fisher discloses the generated QR code can be inserted directly into the document in a visually recognizable form and a QR code reader may be used to read the QR code and extract the data used to generate the QR code, including the document UID [0035] (The QR code gives out the information)).

Re. claim 12, rejection of claim 11 is included and claim 12 is rejected with the same rationale as applied against claim 2 above. 

Re. claim 17, rejection of claim 12 is included and claim 17 is rejected with the same rationale as applied against claim 7 above. 

Re. claim 18, rejection of claim 12 is included and claim 18 is rejected with the same rationale as applied against claim 8 above. 

Re. claim 19, rejection of claim 12 is included and claim 19 is rejected with the same rationale as applied against claim 9 above. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US 20190372769, hereinafter Fisher) in view of Mathieson et al. (US 20200065802, hereinafter Mathieson) and in further view of Todd (US 20200313982).

Re. claim 6, the combination of Fisher-Mathieson teach method of claim 1. Although the combination of Fisher-Mathieson would teach blockchain and algorithm, the combination of Fisher-Mathieson do not explicitly teach but Todd teaches where said first comparison algorithm consisting essentially of functions performed by a consent cloud for blockchains (Todd teaches peer-to-peer cloud blockchain. Data set in the cloud are analyzed by the algorithm [0030]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Fisher-Mathieson to include enabling on-demand network access to a shared pool of configurable computing resources (e.g., compute, storage, input/output, and network) that can be rapidly provisioned and released with minimal management effort as disclosed by Todd. One of ordinary skill in the art would have been motivated for the purpose of accessing to persistent data storage in blockchain (Todd [0002]).

Re. claim 16, rejection of claim 11 is included and claim 16 is rejected with the same rationale as applied against claim 6 above. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US 20190372769, hereinafter Fisher) in view of Mathieson et al. (US 20200065802, hereinafter Mathieson), in view of Pangurangan et al. (US 20190268141, hereinafter Pangurangan), and in further view of Todd (US 20200313982).

Re. claim 10, the combination of Fisher-Mathieson-Pangurangan teach method of claim 1. Although the combination of Fisher-Mathieson- Pangurangan would teach blockchain and algorithm, the combination of Fisher-Mathieson-Pangurangan do not explicitly teach but Todd teaches where said first comparison algorithm consisting essentially of functions performed by a consent cloud for blockchains (Todd teaches peer-to-peer cloud blockchain. Data set in the cloud are analyzed by the algorithm [0030]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Fisher-Mathieson- Pangurangan to include enabling on-demand network access to a shared pool of configurable computing resources (e.g., compute, storage, input/output, and network) that can be rapidly provisioned and released with minimal management effort as disclosed by Todd. One of ordinary skill in the art would have been motivated for the purpose of accessing to persistent data storage in blockchain (Todd [0002]).

Re. claim 20, rejection of claim 12 is included and claim 20 is rejected with the same rationale as applied against claim 10 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gillen (US 20190012637) discloses tracking physical transfer of physical assets. the digital token corresponds to a unique identifier associated with a physical asset. The first computing device receives a confirmation that the transfer of the digital token is approved based on a determination that a transferee request from the second computing device includes at least a second location parameter corresponding to the physical location of the first computing device

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday:Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496